DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1-7, 12, 13, 17-18, 20-21 and 23 are currently pending in the instant application.  Claims 3-7, 12-13 and 17-18 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 03 January 2018.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 28 October 2021 have been fully considered but are not deemed to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 20-21 and 23 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record in the previous Office action.  
Claim 1 is directed to a method of diagnosis comprising “an immune assay method for the detection of placental growth factor 2 (PlGF-2) comprising:  (a)  contacting a sample suspected of comprising PlGF-2 with a first antibody or an antigen-binding fragment thereof specific for PlGF and a second antibody or an antigen-binding fragment thereof specific for PlGF-2 under conditions allowing for the formation of a ternary complex between PlGF-2 and the two antibodies or antigen-binding fragments thereof, wherein the second antibody is the antibody which is produced by a hybridoma cell line selected from cell line 477/G2 deposited as DSM ACC3222 and cell line 477/E5 deposited as DSM ACC3221”.  However, the instant specification fails to provide an adequate written description for the genus of antibodies which could be used in the instant claims and result in the formation of a ternary complex between PlGF-2 and the two antibodies (or antigen-binding fragments).  
Claim 23 is identical to claim 1 except that it lacks the recitation “under conditions allowing for the formation of a ternary complex between PlGF-2 and the two antibodies or antigen-binding fragments thereof”.  However, as Claim 23 includes the step of 
Functionally, the claimed method requires an immunoassay in which one antibody “specific for PlGF” binds to PlGF-2, then a second antibody “specific for PlGF-2” binds to PlGF-2 under conditions that allow for the formation of a ternary complex between PlGF-2 and the two antibodies”.  Therefore, not only do the two antibodies need to bind to two different epitopes on PlGF-2, but they must also not interfere with the binding of one another to PlGF-2.  The instant specification fails to provide the necessary structure of the two antibodies which provides for the required function of allowing for the formation of a ternary complex as recited in the claims.  The specification teaches a single embodiment for the first antibody and two embodiments for the second antibody used in the instant method (see [0033] of the specification). The singular disclosure of the first antibody is not sufficient to support the genus of antibodies encompassed by the claims as this individual species does not support a structure/function correlation which provides for the functionality required by the claims.  
The structures of the antibodies of the claims are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that are defined by their high affinity and neutralizing activity to human IL-12, a known antigen. AbbVie's expert 
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).
In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies the use of two single antibodies; however, the claims are not so limited and the structural variability of the claimed genus is large. No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn to antibodies which have specific functional characteristics in the context of being able to form a ternary complex with PlGF2, meaning the antibodies necessarily must bind distinct epitopes and not interfere with the binding of either antibody to the ligand.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession antibodies which bind PlGF-2 and allow for the formation of a ternary complex between PlGF-2 and the two antibodies based on disclosure set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus of antibodies which allow for the formation of a ternary complex between PlGF-2 and the two antibodies.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Response to Arguments
	Applicant argues at page 7 of the response that the first antibody used in the claims is commercially available and known in the art.  Applicant asserts that the first anti-PlGF antibodies are not the invention as they were commercially available at the time the patent application was filed.  Applicant argues that the method of claim 1 is 
	Applicant’s arguments have been fully considered, but are not found persuasive.  While there are antibodies in the art that bind to PlGF and/or PlGF2, they are not “described” in a way such that the skilled artisan would recognize them as having the functionality required for use in the claimed method which requires the ability of both the PlGF antibody to bind to the target as well as the PlGF-2 antibody to bind to the target and therefore, form a ternary complex.  Such anti-PlGF antibodies are not fully described with regard to their binding specificity and epitopes such that one of ordinary skill in the art would readily recognize that they would be suitable for use in the claimed method and form a ternary complex.  The first antibody must bind to PlGF2 in a region that will not interfere with binding of the second antibody in order to form the ternary complex required by the claims.  The specification does not provide an adequate written description of which first antibodies, which are available for use, will also work in the claimed method.  Applicant has not provided a representative number of species which will work in the claimed method as the specification only discloses a single antibody.  While the skilled artisan would be able to screen those antibodies to determine if they could be used in the claimed method, this is relevant to enablement and not to the written description of what is claimed.  If an antibody were raised to the entire PlGF protein, the epitope to which the antibody binds may not be a linear region in the N-terminal portion of the protein and may bind to amino acid positions spanning form a ternary complex.  
	With regard to Example 7 from the Kolker presentation, the instant claims are distinguishable from this example because the a genus of antibodies which bind to PlGF1 and PlGF2 in a region which will allow an antibody to additionally bind to PlGF2 and form a ternary complex are not described.  The claimed invention is not PlGF1 antibodies or PlGF2 antibodies.  The claimed invention is a method which requires binding of both an anti-PlGF1 antibody and a PlGF2 antibody to form a ternary complex.  In order for a ternary complex to be formed, the two antibodies must bind the same protein in such a way that they do not interfere with one another for binding.  The specification discloses a single PlGF1 antibody that can bind and form a ternary complex when the PlGF2 antibody binds.  Applicant has not provided a representative number of species which will work in the claimed method as the specification only discloses a single antibody.  While the prior art may describe antibodies which bind to PlGF, there is no disclosure as to whether or not they bind to PlGF in such a manner which would permit the binding of the anti-PlGF-2 antibody such that both antibodies can be bound to PlGF-2 at the same time and the complex be detected.  The prior art 
Therefore, while the prior art provides a number of antibodies which bind to PlGF, the prior art lacks information with regard to binding characteristics/epitopes for the skilled artisan to determine if they can be used in the claimed method which requires the ability of the first antibody to bind to the target and also permit binding of the second antibody to the same target to form a ternary complex.  The instant specification does not provide an adequate written description for the genus of antibodies which are encompassed by the claims that will permit the binding of the second antibody once the first antibody has bound the target.  The instant specification provides an adequate written description for a single antibody and does not provide an adequate written description for the claimed genus, absent evidence to the contrary.  Therefore, the rejection is maintained for the reasons of record. 
	Applicant argues that “regarding claim 23, the Office Action is implying elements not necessarily present in the claim.  Office Action, page 4”.  Applicant’s argument has been fully considered, but is not found persuasive.  Claim 23 states “detecting the binding of the two antibodies or antigen-binding fragments thereof to PlGF-2”.  If the claim is detecting binding of the two antibodies to PlGF2, this necessarily is a ternary complex of the two antibodies and the PlGF2 (3 things all bound together=ternary complex).  In order for this to occur, the conditions must permit such binding.  Therefore, the statement in the previous Office action at page 4 regarding the presence of a ternary complex are not incorrect.  The line in claim 23 of “detecting the binding of 

Conclusion
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647